Citation Nr: 0819247	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a back disorder and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for migratory arthritis and, if so, whether service 
connection is warranted.

3.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to July 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
August 2007; a transcript of that hearing is associated with 
the claims file.  

The Board notes that, at the time of the veteran's Board 
hearing, he submitted a May 2006 letter from Dr. Land.  In a 
written statement received in connection with such document, 
the veteran waived agency of original jurisdiction 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  The Board also notes that such statement had been 
previously submitted to the RO and was considered in the May 
2007 supplemental statement of the case.  As such, the Board 
may properly consider Dr. Land's May 2006 letter.

The merits of the issues of entitlement to service connection 
for a back disorder, migratory arthritis, and atrial 
fibrillation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a final decision issued in March 1988, the RO denied 
entitlement to service connection for low back pain and 
migratory arthritis.

2.  Evidence added to the record since the final RO denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the decision and raises a reasonable possibility 
of substantiating the veteran's claims for service connection 
for a back disorder and migratory arthritis.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  New and material evidence has been received to reopen a 
final previously denied claim for service connection for 
migratory arthritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).

The Board's decision to reopen the veteran's claims of 
entitlement to service connection for a back disorder and 
migratory arthritis is completely favorable and, in that 
regard, no further action is required to comply with the VCAA 
and implementing regulations.  Consideration of the merits of 
the veteran's claims is deferred, however, pending additional 
development consistent with the VCAA.

At his August 2007 Board hearing and in documents of record, 
the veteran contends that, during his military service, he 
injured his back and was diagnosed with migratory arthritis.  
He alleges that he currently has a back disorder and 
migratory arthritis related to his in-service injuries and 
diagnoses.  Therefore, the veteran claims that service 
connection for a back disorder and migratory arthritis is 
warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

A March 1988 rating decision, as relevant, denied service 
connection for low back pain and migratory arthritis.  
Evidence considered at the time of the decision consisted of 
the veteran's service medical records, which includes private 
treatment records from Scripps Clinic and Research 
Foundation, and an October 1987 VA examination report.  The 
RO noted that the veteran had in-service complaints of low 
back pain after slipping on a deck in August 1979 and 
February 1985.  However, at his post-service October 1987 VA 
examination, a history of low back pain with negative X-rays 
was diagnosed.  Therefore, the RO determined that the 
veteran's low back pain was acute and transitory in nature 
and denied service connection.  Additionally, the RO observed 
that the veteran's service medical records reflected 
complaints of painful joints beginning in November 1978 with 
a subsequent diagnosis of migratory arthritis by a private 
physician in April 1980.  Complaints of arthralgia were noted 
to have continued throughout the remainder of the veteran's 
military service.  However, at the time of his post-service 
October 1987 VA examination, he had full range of motion of 
all joints and the diagnosis was history of migratory 
arthritis.  Therefore, the RO denied service connection for 
migratory arthritis on the basis that such was not found on 
the most recent examination.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In March 1988, the veteran was advised of the decision and 
his appellate rights.  No further communication was received 
from the veteran until he filed his application to reopen his 
claims of entitlement to service connection for a back 
disorder and migratory arthritis in November 2004.  As the 
veteran did not timely appeal the March 1988 rating decision, 
such is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A § 7105 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claims of 
entitlement to service connection for a back disorder and 
migratory arthritis in November 2004, the definition of new 
and material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a), applies in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final RO decision, a November 2004 VA treatment 
record, private medical records from Scripps Clinic and 
Research Foundation dated from September 1985 to November 
2004, and testimony from the veteran at his August 2007 Board 
hearing has been received.  As relevant, the November 2004 VA 
treatment record reveals complaints of intermittent low back 
pain and a diagnosis of osteoarthritis.  Records from Scripps 
Clinic and Research Foundation reflect diagnoses of history 
of migratory arthritis and polyarthralgias in March 1989 and 
September 1991, respectively.  In June 1998, the veteran was 
diagnosed with right lumbar strain after playing golf and, in 
January 2000, a diagnosis of sciatica and a prescription for 
low back exercises was noted.  In November 2001 and July 
2004, the veteran complained of right sciatica pain radiating 
to the right knee and low back pain, respectively.  An August 
2004 record reflects that X-rays revealed minimal arthritic 
changes of the left wrist and an undated record shows 
complaints of low back pain, greater on the left side.  
Additionally, the veteran testified that, following his 
service discharge, he has experienced recurring problems with 
his back and joints, to include pain and soreness.  With 
regard to his claimed migratory arthritis, he indicated that 
he has experienced intermittent bouts of arthritis in his 
joints, to include his ankles, knees, and wrists.  The 
veteran also reported that he was prescribed Naprosyn for 
both disorders at Scripps Clinic and Research Foundation.  

The Board concludes that, with regard to both claims, the 
evidence received since the prior final denial is new in that 
it was not previously of record.  It is material because it 
is not cumulative and redundant of the evidence of record at 
the time of the prior denial.  As indicated previously, the 
March 1988 rating decision denied the veteran's claim of 
entitlement to service connection for low back pain because 
such was determined to be acute and transitory in nature.  
Additionally, the March 1988 rating decision found that 
service connection for migratory arthritis was not warranted 
because such disorder was not found on the most recent 
examination.  The newly received evidence reflects competent 
and credible testimony by the veteran detailing his continued 
complaints of back and joint pain as well as current 
treatment records showing diagnoses of right lumbar strain, 
sciatica, osteoarthritis, and polyarthralgias.  The Board 
finds that the new evidence documenting current complaints 
and treatment tends to prove a previously unestablished fact 
necessary to substantiate the underlying claims of service 
connection for a back disorder and migratory arthritis.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claims.  
Accordingly, the claims of entitlement to service connection 
for a back disorder and migratory arthritis are reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
back disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
migratory arthritis is granted.


REMAND

The Board finds that the merits of the veteran's claims of 
entitlement to service connection for a back disorder, 
migratory arthritis, and atrial fibrillation must be remanded 
in order to provide proper development in accordance with the 
VCAA.  

The Board finds that a remand is necessary in order to obtain 
outstanding private and VA treatment records.  Specifically, 
at the veteran's August 2007 Board hearing, he testified that 
he was currently being treated at Scripps Clinic and Research 
Foundation for his back, migratory arthritis, and atrial 
fibrillation.  Additionally, he indicated that he 
occasionally sought VA treatment for such disorders.  The 
most recent treatment records from Scripps Clinic and 
Research Foundation and the San Diego, California, VA Medical 
Center contained in the claims file are dated in November 
2004.  Therefore, while on remand, any outstanding records 
from Scripps Clinic and Research Foundation and the San Diego 
VA Medical Center dated from November 2004 to the present 
should be obtained. 

The Board further finds that the veteran should be provided 
with VA examinations in order to determine the current nature 
and etiology of his back disorder, migratory arthritis, and 
atrial fibrillation.  

In regard to the veteran's claimed back disorder, the Board 
notes that his service medical records document injuries to 
the back in August 1979 and February 1985 with diagnoses of 
low back strain and probable contusion with hematoma of the 
right sacrum, respectively.  Such records also show 
additional complaints of back pain in January 1971, January 
1983, and June 1986.  With respect to migratory arthritis, 
the veteran's service medical records reflect that he first 
complained of joint pain in November 1978 and was diagnosed 
with migratory monoarticular arthritis in April 1980.  He 
continued to seek treatment throughout the remainder of his 
military service for joint pain and arthritis until his 
discharge in July 1987.  

Current treatment records reflect diagnoses of right lumbar 
strain, sciatica, osteoarthritis, and polyarthralgias.  As 
there are documented in-service injuries and diagnoses 
pertinent to the veteran's claimed back and joint disorders, 
the Board finds that a remand is necessary in order to afford 
the veteran a VA examination so as to determine the nature 
and etiology of his current back and joint disorders, to 
include migratory arthritis.

Pertinent to the veteran's claimed atrial fibrillation, 
service medical records document a diagnosis of 
costochondritis in September 1986, with a normal 
electrocardiogram, and note anterior chest wall syndrome on 
his July 1987 discharge examination.  Current treatment 
records demonstrate a diagnosis of atrial fibrillation.  
Additionally, in a November 2004 statement, Dr. Molina 
indicated that the veteran was diagnosed with paroxysmal 
atrial fibrillation in October 1993, but it was possible that 
he had been suffering with such disorder prior to 1993.  
Also, in a May 2006 statement, Dr. Land stated that the 
veteran suffered from a cardiac murmur while serving in the 
Navy, which could have been from mitral calcification that is 
now the reason for his atrial fibrillation.  While the 
veteran's service medical records are negative for a 
diagnosis of a heart murmur, or any other heart disorder, 
Drs. Molina's and Land's opinions "indicate" that a current 
heart disorder, claimed as atrial fibrillation, "may be 
associated" with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84-6 (2006).  Therefore, a remand 
is necessary in order to afford the veteran a VA examination 
so as to determine the nature and etiology of his atrial 
fibrillation.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the veteran, any 
outstanding treatment records dated from 
November 2004 to the present from Scripps 
Clinic and Research Foundation and the VA 
Medical Center in San Diego, California, 
should be obtained and associated with the 
claims file.  

2.  After obtaining any outstanding 
treatment records, the veteran should be 
afforded a VA orthopedic examination in 
order to determine the nature and etiology 
of his current back and joint disorders, 
to include migratory arthritis.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed back and joint 
disorder, to include migratory arthritis.  
Thereafter, the examiner should offer an 
opinion on the following questions:

(A) Is it likely, unlikely, or at least 
as likely as not that a back disorder 
is causally related to the veteran's 
in-service back injuries and complaints 
of pain, or is otherwise the result of 
an incident, injury, or disease in 
service?

(B) Is it likely, unlikely, or at least 
as likely as not that a joint disorder, 
to include migratory arthritis, is 
causally related to the veteran's in-
service diagnosis of migratory 
monoarticular arthritis and continued 
complaints of joint pain or is 
otherwise the result of an incident, 
injury, or disease in service?

(C) Did the veteran manifest arthritis 
to a degree within one year from his 
service discharge in July 1987 and, if 
so, what were the manifestations of 
that disorder?  

All opinions expressed should be 
accompanied by supporting rationale.  

3.  After obtaining any outstanding 
treatment records, the veteran should be 
afforded a VA cardiac examination in order 
to determine the nature and etiology of 
his current heart disorder, to include 
atrial fibrillation.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  The examiner should 
identify each currently diagnosed heart 
disorder, to include atrial fibrillation.  
Thereafter, the examiner should offer an 
opinion on the following questions:

(A) Is it likely, unlikely, or at least 
as likely as not that a heart disorder, 
to include atrial fibrillation, is 
causally related to the veteran's in-
service diagnosis of costochondritis or 
is otherwise the result of an incident, 
injury, or disease in service?

(B) Did the veteran manifest a heart 
disorder, to include atrial 
fibrillation or cardiovascular-renal 
disease within one year from his 
service discharge in July 1987, and, if 
so, what were the manifestations of 
such disorder(s)?  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


